Exhibit 99.1 November 4, 2009 John Lowber, (907) 868-5628; jlowber@gci.com Bruce Broquet, (907) 868-6660; bbroquet@gci.com David Morris, (907) 265-5396; dmorris@gci.com FOR IMMEDIATE RELEASE GCI REPORTS THIRD QUARTER 2 · Consolidated revenue of $150.8 million · Adjusted EBITDA of $50.3 million · Net income of $4.3 million or $0.08 per diluted share ANCHORAGE, AK GCI (NASDAQ:GNCMA) today reported third quarter 2009 revenues of $150.8 million as compared to revenues of $151.7 million in the third quarter of 2008. Third quarter 2009 earnings before interest, taxes, depreciation, amortization and adjusted for share-based compensation and non-cash contribution (adjusted EBITDA) totaled $50.3 million. Adjusted EBITDA increased $2.5 million or 5.3 percent from the third quarter of 2008. GCI’s third quarter 2009 net income totaled $4.3 million or earnings per diluted share of $0.08 and compares to net income of $0.3 million, or earnings per diluted share of $0.00 for the same period of 2008. Third quarter 2009 revenues increased $2.0 million over total revenues of $148.8 million in the second quarter of 2009. Second quarter revenues included an accrual of approximately $2.4 million of Competitive Eligible Telecommunications Carrier (CETC) revenues that were attributable to prior quarters. Adjusted EBITDA decreased $0.9 million, or 1.9 percent from adjusted EBITDA of $51.2 million also in the second quarter of 2009. Second quarter EBITDA was favorably affected by the previously mentioned accrual of CETC revenues attributable to prior quarters. “GCI turned in another strong quarter with good financial results driven by solid customer metrics,” said GCI president Ron Duncan. ”Led by increases of 7,400 wireless and 3,200 new cable modem subscribers, consumer customer counts were up in all categories year-over-year and in three out of four categories on a sequential basis. These customer metrics are the leading indicators of our financial performance and they continue to grow across the board as our customers voraciously purchase GCI products.” “After the quarter’s end we sold $425 million in 8 5/8 percent senior unsecured notes to refinance our bank debt. Following the closing of the transaction this week we have approximately $40 million in cash and only $2.8 million in letters of credit commitments against our existing and pending new $75 million line of credit. This transaction essentially bullet proofs our balance sheet, giving us protection from refinancing risk and further unexpected changes in the financial markets. It increases the company’s financial flexibility and fully funds our business plans for the foreseeable future. We can now focus on executing our business plan and growing value for our shareholders.” “The Alaska economy largely continues to resist the recessionary impacts from the global recession. Jobs in Alaska, measured on a year-over-year basis, were down for the last five months, yet the job loss at the end of September totaled just 2,000, on a statewide employment base in excess of 330,000. Certain segments of the Alaska economylike tourismare feeling a material adverse impact but on the whole declines are being offset by growth in other areas. Alaska labor data may be lagging real time trends to some extent, however the data suggest the slight downward trend is not accelerating. While we continue to see slowing revenue growth in certain segments of our business we are encouraged by our positive customer trends. While we now don’t expect to meet our original goal of $200 million in EBITDA for 2009, we won’t miss it by much and for the second quarter in a row we are operating at an annualized run rate in excess of $200 million.” Highlights · GCI added 7,400 consumer and commercial wireless subscribers in the third quarter of 2009. Wireless subscribers totaled 120,000 at the end of the quarter. · Consumer revenues totaled $75.0 million, an increase of 12.8 percent over the third quarter of 2008 and an increase of 2.2 percent over the second quarter of 2009. The year-over-year increases in revenues were in all product lines. · Consumer, network access, commercial and regulated operations access lines totaled 143,000 at the end of the third quarter of 2009, representing an estimated 34 percent share of the total access line market in Alaska. Access lines increased by 1,100 lines over the second quarter of 2009. · GCI has provisioned 104,400 access lines representing 73 percent of its total access lines on its own facilities at the end of the third quarter of 2009, an increase of 2,800 lines over the second quarter of 2009 and an increase of 8,100 lines when compared to the end of the third quarter of the prior year. The company had provisioned 96,300 access lines on its own facilities at the end of the third quarter of 2008. · GCI had 108,500 consumer and commercial cable modem access customers at the end of the third quarter of 2009, an increase of 3,200 over the 105,300 cable modem customers at the end of the second quarter 2009. Average monthly revenue per cable modem totaled $43.42 for the third quarter of 2009 as compared to $39.23 in the prior year, an increase of 10.7 percent and is up 2.9 percent over $42.19 for the second quarter of 2009. The increase in average monthly revenues arises primarily from customers upgrading to plans with increased levels of service. · GCI had 149,300 basic video subscribers at the end of the third quarter of 2009, an increase of 1,100 over the third quarter of 2008 and a decrease of 2,400 from the second quarter of 2009. · GCI closed a $425 million, 8 5/8 percent, senior unsecured notes offering. The proceeds from the over subscribed offering were used to retire all outstanding amounts under an existing senior secured credit facility and the remainder will be used for general corporate purposes. Consumer Consumer revenues increased 12.8 percent to $75.0 million as compared to $66.5 million in the third quarter of 2008 and increased 2.2 percent over the second quarter of 2009. The year-over-year increases in revenue were across all product lines Consumer voice revenues were up 7.8 percent over the prior year and down 3.9 percent from the second quarter of 2009. Consumer local access lines in service for the third quarter were up 3,500 lines over the third quarter of 2008. Access lines in the third quarter increased by 1,500 compared to the second quarter of 2009. GCI serves 72,700 consumer access lines on its own facilities, an increase of 2,400 lines over the second quarter of 2009. More than 88 percent of consumer access lines are completely provisioned on GCI owned facilities. Consumer video revenues increased 5.2 percent over the prior year and increased 1.8 percent from the second quarter of 2009. The increase in revenue is due in part to an increase in subscribers purchasing higher tier services including high definition or digital service and renting high definition/digital video recorders. Consumer video subscribers totaled 129,600 at the end of the third quarter of 2009. Consumer data revenues increased 18.4 percent over the prior year and 4.6 percent over the second quarter of 2009. The increase in consumer data revenues is due to an increase in cable modem customers and an increase in average monthly revenue per modem subscriber. The increase in average monthly revenues arises in part from customers upgrading to plans with increased levels of service. GCI added 5,800 consumer cable modem customers over the prior year and cable modem customer counts increased by 3,000 on a sequential basis over the second quarter of 2009. Consumer wireless revenues increased to $22.2 million, an increase of 23.9 percent over the third quarter of 2008. The increase in wireless revenues is primarily due to an increase in wireless subscribers. Consumer has added 28,700 wireless lines in service from the end of the third quarter a year ago, an increase of 35.3 percent. Consumer wireless revenues increased $3.5 million sequentially over the second quarter of 2009 not including the accrual of $2.4 million in CETC revenues in the second quarter that were attributable to prior quarters. Consumer added 6,300 wireless customers as compared to the end of the second quarter of 2009. Network Access Network access revenues decreased 22.0 percent to $30.3 million as compared to $38.8 million in the third quarter of 2008 and decreased 2.8 percent from the second quarter of 2009. Voice revenues, as expected, decreased 38.0 percent from the prior year and 9.3 percent from the second quarter of 2009. The decrease in voice revenues and corresponding minutes as compared to the prior year is primarily due to the migration of AT&T Mobility traffic from our network. Minutes for the third quarter of 2009 increased 4.2 percent over the second quarter of 2009. Data revenues for the third quarter of 2009 were down 18.0 percent compared to the third quarter 2008 and decreased 7.4 percent from the second quarter of 2009. The decrease in data revenues from the prior year is primarily attributable to a customer’s conversion from leased to purchased capacity on GCI’s fiber systems. The fiber purchase occurred in the prior year. The sequential decrease is mostly attributable to rate compression. Wireless revenues, primarily related to roaming traffic, increased $2.2 million over the prior year and increased $1.6 million sequentially. Commercial Commercial revenues decreased $2.4 million to $27.8 million as compared to $30.2 million in the third quarter of 2008 and increased $0.9 million over $26.9 million in the second quarter of 2009. The decrease in commercial revenues was primarily due to a decrease in the time and materials category of commercial data services as oil field operators and global outsource customers reduced spending. Commercial video revenues were also down year over year coming off the elections of the prior year. Sequential commercial revenue increases are due to growth in wireless and the return of a portion of the time and materials revenues in the data segment. Voice revenues increased 1.2 percent over the prior year primarily due to an increase in local service access lines. Long distance minutes decreased 8.3 percent from the prior year and 3.7 percent from the second quarter of 2009. Commercial local access lines increased by 1,100 over the third quarter of 2008 and were stable sequentially. Commercial video revenues were down $0.7 million from the prior year, as expected, due to the previous years advertising revenues from the November 2008 election as well as the Olympics. Commercial data service revenues – including time and materials charges - totaled $15.8 million in the third quarter of 2009, down $2.3 million from the third quarter of 2008 and up $0.4 million from the second quarter of 2009. The decrease in data revenues from the prior year is primarily attributable to reduced time and materials revenues. Time and materials revenues are down primarily due to decreased activity in the state’s oil sector. Wireless revenues totaled $2.0 million for the third quarter, an increase of 37.8 percent over the prior year and an increase of 24.7 percent over the second quarter of 2009. GCI had 10,100 commercial wireless subscribers at the end of the third quarter, an increase of 1,200 subscribers over the second quarter of 2009. Managed Broadband Managed broadband revenues totaled $11.7 million in the third quarter of 2009, an increase of 13.8 percent over $10.3 million in the third quarter of 2008. Revenue for the third quarter was up 6.5 percent over the $11.0 million reported in the second quarter of 2009. Regulated Operations Regulated operations revenues totaled $6.0 million as compared to $5.9 million in the third quarter of 2008. Adjusted EBITDA totaled $1.3 million for the third quarter of 2009, relatively unchanged from the prior year. Regulated operations has 11,300 local access lines at the end of the third quarter of 2009, a decrease of 300 access lines from the second quarter of 2009. As GCI rolls out more statewide wireless coverage further access line decreases are expected due to wireless substitution. Other Items During the third quarter of 2009 GCI’s capital expenditures totaled $31.5 million as compared to $29.7 million in the second quarter of 2009. For the nine months ended September 30, 2009, GCI capital expenditures total $85.6 million. GCI will hold a conference call to discuss the quarter’s results on Thursday, November 5, 2009 beginning at 2 p.m. (Eastern). To access the briefing on November 5, call the conference operator between 1:50 p.m. and 2 p.m. (Eastern Time) at 888-316-9408 (International callers should dial 1-312-470-7175) and identify your call as “GCI.” In addition to the conference call, GCI will make available net conferencing. To access the call via net conference, log on to www.gci.com and follow the instructions. A replay of the call will be available for 72-hours by dialing 800-925-1779, access code 7461 (International callers should dial 402-220-3079.) GCI is the largest telecommunications company in Alaska. The company’s cable plant, which provides voice, video, and broadband data services, passes 90 percent of Alaska households. GCI operates Alaska’s most extensive terrestrial/subsea fiber optic network, which connects not only Anchorage but also Fairbanks, and Juneau/Southeast to the lower 48 states with a diversely routed, protected fiber network. The company’s satellite network provides communications services to small towns and villages throughout rural Alaska. GCI is in the process of constructing Alaska’s first truly statewide mobile wireless network, which will seamlessly link urban and rural Alaska for the first time in the state’s history. A pioneer in bundled services, GCI is the top provider of voice, data, and video services to Alaska consumers with a 70 percent share of the consumer broadband market. GCI is also the leading provider of communications services to enterprise customers, particularly large enterprise customers with complex data networking needs.
